  EXHIBIT 10.2

 


 
PROMISSORY NOTE
 
$500,000.00
  Dallas, Texas

October 24, 2018
 
THIS PROMISSORY NOTE (“Note”) is made and effective as of the date hereof, by
AMAZING ENERGY OIL & GAS, CO., a Nevada corporation (“Payor”), in favor of
BORIES CAPITAL, a Louisiana limited liability company, (the “Payee”).
 
FOR VALUE RECEIVED, Payor promises to pay to Payee, or order, the sum of FIVE
HUNDRED THOUSAND AND 00/100 DOLLARS ($500,000.00), together with interest
thereon, all as hereinafter provided.
 
1.             Interest. All sums from time to time owing hereon shall bear
interest from the date hereof at the rate of HANCOCK WHITNEY PRIME + two percent
(2%) per annum, compounding annually, which said rate of interest shall be
calculated on a monthly basis.
 
2.              Installment Payments. Payor shall make monthly payments of
interest only, in such amounts as shall be billed to Payor by Payee. By the
tenth (10th) day of each month, Payee shall deliver to Payor a written statement
setting forth the interest amount due for that month, a calculation of said
interest payment and written evidence of the rate of interest imposed pursuant
to Section 1 above. All monthly payments of principal and interest shall be due
by the last day of each month, with the first such payment due and payable by
November 30, 2018.
 
3.             Due Date. The entire remaining principal balance of this Note
together with any and all accrued but unpaid interest thereon shall be due and
payable in full on or before October 24, 2020 (“Maturity Date”).
 
4.             Default Interest. After maturity, or failure to make any payment,
any unpaid principal shall accrue interest at the rate of twelve percent (12%)
per annum, or the maximum allowed by law, whichever is less, during such period
of Payor's default under this Note.
 
5.            Allocation of Payments. Each payment shall be credited first to
any late charge or other fees and costs then due, second to interest, and the
remainder to principal.
 
6.             Prepayment. All or any part of the principal may be prepaid,
together with interest accrued thereon, at any time without premium or penalty.
 
7.             Currency. All principal and interest payments shall be made in
lawful money of the United States.
 
8.            Late Charge. If Payee receives any installment payment more than
fifteen (15) days after its due date, then a late payment charge of five percent
(5%) of the delinquent amount will be added to the scheduled payment.
 
9.             Security. This Note is unsecured.
 
10.           Acceleration. If Payor fails to make any payment owed under this
Note, or if Payor defaults under the Loan Agreement of even date herewith
between Payor and Payee and such default is not cured with thirty (30) days
after written notice of such default, then Payee may, at its option, declare all
outstanding sums owed on this Note to be immediately due and payable, in
addition to any other rights or remedies that Payee may have under the Loan
Agreement.
 
 
  -1-

 
 

 
11.           Attorneys' Fees and Costs. Payor shall pay all costs incurred by
Payee in collecting sums due under this Note after a default, including
reasonable attorneys' fees, whether or not suit is brought. If Payor or Payee
sues to enforce this Note or to obtain a declaration of its rights hereunder,
the prevailing party in any such proceeding shall be entitled to recover its
reasonable attorneys' fees and costs incurred in the proceeding (including those
incurred in any bankruptcy proceeding or appeal) from the non-prevailing party.
 
12.           Notices. All notices required or permitted to be given hereunder
to Payor or Payee shall be given in the manner as provided in the Loan Agreement
and to the place as provided herein.
 
13.           Waiver of Presentments. Payor waives presentment for payment,
notice of dishonor, protest and notice of protest.
 
14.           Non-waiver. No failure or delay by Payee in exercising Payee's
rights under this Note shall be a wavier of such rights.
 
15.           Negotiable Instrument; No Partnership. Payor agrees that this Note
is a negotiable instrument. Payor acknowledges that Payee will not be construed
for any purpose to be a partner, joint venturer, agent or associate of Payor or
of any lessee, operator, concessionaire or licensee of Payor in the conduct of
its business. By execution of this Note, Payor agrees to indemnify, defend and
hold Payee harmless from and against any and all damages, costs, expenses and
liability that may be incurred by Payee as a result of a claim that Payee is
such a partner, joint venturer, agent or associate.
 
16.           Severability. If for any reason any provision of this Note is
determined by a tribunal of competent jurisdiction to be legally invalid or
unenforceable, the validity of the remainder of the Note will not be affected
and such provision will be deemed modified to the minimum extent necessary to
make such provision consistent with applicable law and, in its modified form,
such provision will then be enforceable and enforced.
 
17.           Integration. There are no verbal or other agreements which modify
or affect the terms of this Note. This Note may not be modified of amended
except by written agreement signed by Payor and Payee.
 
18.           Conflicting Terms. In the event of any conflict between the terms
of this Note and the terms of the Loan Agreement, the terms of this Note shall
prevail.
 
19.           Execution. The Payor executes this Note as a principal and not as
a surety. If there is more than one Payor, each Payor shall be jointly and
severally liable under this Note.
 
20.           Commercial Property. Payor represents and warrants to Payee that
the sum represented by this Note is being used for business, investment or
commercial purposes, and not for personal, family or household purposes.
 
21.           Counting of Days; Time of Essence. Except where otherwise
specifically provided, any reference in this Note to a period of “days” means
calendar days, not business days. Time is of the essence with respect to all
provisions of this Note.
 
 
  -2-

 
 

 
22.            Governing Law; Jurisdiction. Any action brought to enforce or
interpret this Note, at the option of the Payee, may be brought in Collin,
County, Texas. This Note shall be construed in accordance with the laws of the
State of Texas.
 
The undersigned has duly executed this Note effective as of the date and year
first written above.
 
 
AMAZING ENERGY OIL & GAS, CO., a Nevada corporation,
 
 
 
 
By
 /s/ Willard McAndrew III
 
 
 Willard McAndrew III, CEO

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  -3-

